DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Status of the Claims
This action is in response to papers filed 10/04/2021 in which claims 4, 11, and 19-24 were canceled; and claim 1 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-3, 5-10, and 12-18 are under examination.

Withdrawn Rejections
The rejection of claim(s) 23-24 under 35 U.S.C. 102(a)(1) as being anticipated by Prud’homme et al (18 September 2014; US 2014/0271884 A1), is withdrawn, in view of Applicant’s cancellation of claims 23-24.


Modified Rejections
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, 5-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Journal of Physics and Chemistry, 69, 2008, 1596-1599) in view of Seo et al (25 September 2005; US 2003/0180363 A1) and Cha et al (9 September 1997; US 5,665,428).
Regarding claim 1, Lee teaches a solvent-free preparation of caprolactone oligomer microspheres, wherein the microspheres encapsulate a hydrophobic drug (Abstract; Introduction, right column; page 1597, Fig. 1 and section 2. Experimental section; page 1598, left column, section 2.4; page 1599, under Conclusion). Lee teaches the preparation comprising dissolving the drug in a polycaprolactone/poly(ethylene glycol-b-caprolactone) mixture at 50°C, which is above the melting point of both polymers (Introduction, right column; page 1598, left column, section 2.4). Lee teaches the mixture was homogenized in water for 10 min at 50°C, then it was quenched in ice bath for 10 min to harden the microsphere (Introduction, right column; page 1597, Fig. 1; page 1598, left column, section 2). Lee teaches the block copolymer comprises PEG block of 5000 Da and the PCL block of about 3000 Da or 6000 Da (Abstract; Introduction, right column; page 1597, left column; and page 1598, left column, section 2.4). As evidenced by Cha, the polycaprolactone/poly(ethylene glycol-b-caprolactone) mixture as taught by Lee is well-established in the prior art as an A-B-A type block copolymer or in other words, a block 
However, Lee does not teach the microsphere is in nanoparticle size of claim 1. 
Regarding the nanoparticle of claim 1, Seo teaches a polymeric micelle having a diameter of 10-500 nm, wherein a poorly water soluble drug is entrapped within the micelle (Abstract; [0003], [0016], [0020]-[0022], [0026]-[0033]; Examples 1-6; claims 1-6 and 9-10). Seo teaches the polymeric micelle is produce by dissolving an amphiphilic block copolymer such as mPEG-PLA, mPEG-PLGA and mPEG-PCL and hydrophobic drug at a temperature of 30-100°C to form a solution; cooling and stirring the solution, thereby forming a polymeric micelle; and the polymeric micellar containing solution is diluted in distilled water ([0027]-[0033]; Examples 1-6; claims 1-6 and 9-10). Seo teaches the polymeric micelle is made into nanometer size by dialyzing the polymeric micellar solution against excess water followed by freeze-drying the resulting solution ([0027]-[0033]).
It would have been obvious to one of ordinary skill in the art to modify the preparation of Lee such that after the homogenizing step, the mixture is dialyzed and freeze dried to obtain particles having diameter in nanosize, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Seo provided the guidance to do by teaching that the polymeric micelle solution or mixture of drug dissolved in polymer of Lee can be made to nanoparticle form by 
Regarding claim 2, Seo teaches the step of cooling the polymeric micellar solution to room temperature ([0027]-[0032]; Examples 1-6; claims 1-6 and 9-10). Thus, the intended result of “to enhance the stabilization of the hydrophobic active encapsulated in the polymeric nanoparticles” would necessarily flow from the same step of cooling the polymeric micellar solution of the prior art.
Regarding claim 3, as discussed above, Lee and Seo teaches the hydrophobic active is dissolved at a temperature above the melting temperature of the block copolymer ([0032]; Examples 1-6).
Regarding claim 5, Lee teaches the polymeric solution is dispersed in water at 0°C higher than the melting point of the block co-polymer (Abstract; Introduction, right column; page 1597 and Fig. 1; page 1598, left column, section 2.4).

Regarding claims 7 and 8, Seo teaches the polymeric micelle is cooled to 25°C (room temperature) ([0047] and [0057]).
Regarding claim 9, Seo teaches the polymeric micelle solution is slowly cooled to 25°C (room temperature) for 1 hour (Seo: [0047] and [0057]), and thus, it would have been reasonably obvious that the polymeric micelle solution of Lee or Seo when slowly cooled to 25°C (room temperature) for 1 hour per guidance from Seo, the polymeric micelle solution would implicitly be cooled at a rate within 0.25 to 1.5°C/min because the polymeric micelle solution per Seo is slowly cooled for 1 hour.
Regarding claims 12-14, Lee teaches the block copolymer comprises PEG block of 5000 Da and the PCL block of about 3000 Da or 6000 Da (Abstract; Introduction, right column; page 1597, left column; and page 1598, left column, section 2.4)
Regarding claims 15-17, Lee teaches the hydrophobic drug is estradiol (Lee: Abstract; page 1598, left column, section 2.4). Seo teaches the hydrophobic drug is selected from anticancer agents such as paclitaxel, camptothecin, doxorubicin, daunomycin, cisplatin, 5-fluorouracil, mitomycin, methotrexate, and etoposide; antiinflammatory agents such as indomethacin, ibuprofen, ketoprofen, flubiprofen, dichlofenac, piroxicam, tenoxicam, naproxen, aspirin, and acetaminophen; antifungal agents such as itraconazole, and ketoconazole; sex hormones such as testosterone, estrogen, progestone, and estradiol; steroids such as dexamethasone, prednisolone, and triamcinolone; antihypertensive agents such as captopril, ramipril, terazosin, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Journal of Physics and Chemistry, 69, 2008, 1596-1599) in view of Seo et al (25 September 2005; US 2003/0180363 A1) and Cha et al (9 September 1997; US 5,665,428), as applied to claim 1 above, and further in view of Pirot et al (15 August 2013; US 2013/0207286 A1).
The method of claim 1 is discussed above and said discussion is incorporation herein in its entirety.
However, Lee, Seo and Cha do not teach the dispersion is stirred at a stirring rate of 50 rpm or higher of claim 10.

It would have been obvious to one of ordinary skill in the art to optimize the stirring rate when using mechanical propeller stirrer or a homogenizer for stirring the polymer micelle solution in water of Lee, Seo and Cha, per guidance from Pirot, and produce the claimed invention. One ordinary in the art would have been motivated to do so because Lee teaches that stirring of the polymer micelle solution in water is performed using a homogenizer (Lee: Introduction, right column; page 1598, left column, section 2.4), and Pirot teaches that the stirring rate of homogenizer can be optimize to operate at a speed in the range of from 4000 rpm to 16000 rpm so as to obtain the desired nanocapsules/nanoparticles having diameter of less than 1000 nanometers (Pirot: [0068]-[0069]). Thus, an ordinary artisan provided the guidance from the prior art would have looked optimizing the stirring rate when stirring the polymer micelle solution in water of Lee in view of Seo and Cha to a speed in the range of from 4000 rpm to 16000 rpm so as to obtain the desired nanocapsules/nanoparticles having 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (Journal of Physics and Chemistry, 69, 2008, 1596-1599) in view of Seo et al (25 September 2005; US 2003/0180363 A1) and Cha et al (9 September 1997; US 5,665,428), as applied to claims 1 and 17 above, and further in view of Kabanov et al (19 July 2007; WO 2007/081965 A2).

However, Lee, Seo and Cha do not teach the hydrophobic active is a crop protecting agent that comprises pyrethrins of claim 18.
Regarding the crop protecting agent comprises pyrethrins of claim 18, Kabanov teachings an aqueous suspension of nanoparticles, said nanoparticles comprising an insoluble in water pesticide active ingredient, and amphiphilic polymer comprising a hydrophobic segment and a hydrophilic segment such as a block copolymer, wherein the pesticide active ingredient include pyrethrins ([002], [012]-[013], [021]-[022], [029], [032], [037], [071] and [073]-[075]).
It would have been obvious to one of ordinary skill in the art to incorporate pyrethrins as the hydrophobic active ingredient encapsulated in the polymeric nanoparticles of Lee, Seo and Cha, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Kabanov provided the guidance to do so by teaching that pesticide active ingredient such as pyrethrins are suitable hydrophobic active ingredient that encapsulated in polymeric particles containing amphiphilic polymer comprising a hydrophobic segment and a hydrophilic segment such as a block copolymer such as those of Lee, Seo and Cha so as to obtain a desired agricultural and/or pesticidal formulation for crop protecting (Kabanov: [002], [012]-[013], [021]-[022], [029], [032], [037], [071] and [073]-[075]). Thus, an ordinary artisan provided the guidance from the prior art would look to incorporating pyrethrins as the hydrophobic active ingredient encapsulated in the polymeric nanoparticles of Lee in view of Seo and Cha so as to obtain a desired agricultural and/or pesticidal formulation 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive.
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejections.
Applicant argues that amended claim 1 requires mixing the hydrophobic active in only a melt of a block copolymer. Applicant alleged that Lee teaches loading of estradiol in a mixture containing (i) mPEG-PCL and (ii) PCL and thus, the drug in Lee is not mixed only with a copolymer, but also an additional polymer of PCL. Applicant further alleges that Seo does not cure the deficiency of Lee, it also does not teach the step of amended claim 1. (Remarks, pages 7-8).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Cha provided as evidence to establish that the polycaprolactone/poly(ethylene glycol-b-caprolactone) mixture as taught by Lee is known in the prior art as an A-B-A type block copolymer or in other words, a block copolymer of polycaprolactone-polyethylene glycol-polycaprolactone (PCL-PEG-PCL) (Cha: columns 8-11; Examples 1, 3, 7, 12 and 13). Thus, the polycaprolactone/poly(ethylene glycol-b-caprolactone) 
As such, contrary to Applicant’s allegation, Lee does in fact teach mixing the hydrophobic active (estradiol) in only a melt of a block copolymer, as the product obtained from the mixture of poly(ethylene glycol-b-caprolactone) and polycaprolatone of Lee is indeed a A-B-A type block copolymer or in other words, a block copolymer of polycaprolactone-polyethylene glycol-polycaprolactone (PCL-PEG-PCL) per Cha, thereby a melt of a block copolymer.
As a result, for at least the reason discussed above, claims 1-3, 5-10, and 12-18 remain rejected as being obvious and unpatentable over the combined teachings of cited prior arts in the pending 103 rejections as set forth in this office action.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DOAN T PHAN/Primary Examiner, Art Unit 1613